Opinion issued October 28, 2004











 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01053-CR
____________

CARLOS R. QUINTEROS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law
Walker County, Texas
Trial Court Cause No. 00-387




MEMORANDUM  OPINION
 
               Appellant, Carlos R. Quinteros, pleaded guilty to the misdemeanor offense
of driving while intoxicated on April 13, 2000.  The trial judge assessed punishment
at jail confinement for 180 days and a fine of $700, but suspended the sentence and
placed appellant on community supervision for two years.  The State subsequently
filed a motion to revoke community supervision.  On August 27, 2003, the court
found that appellant had violated the terms and conditions of community supervision
and sentenced him to confinement for 180 days.  Appellant’s counsel, Rosalind A.
Kelly, filed a timely notice of appeal.
               We abated the appeal and remanded the case to the trial court for a hearing
on June 17, 2004 because Kelly informed the Court that she had not communicated
with appellant since November 2003, although she had attempted to do so, and
because only the clerk’s record had been filed in this Court.
               The hearing on our abatement order was conducted in the trial court on
July 21, 2004, and the reporter’s record of those proceedings has been filed.  Kelly
appeared for the hearing, but appellant did not.  Kelly stated that she had no idea of
appellant’s whereabouts.  The trial judge found that appellant does not desire to
prosecute the appeal.
               According to the Rules of Appellate Procedure, we may consider an appeal
without briefs if the trial court has found that the appellant no longer desires to
prosecute the appeal.  See Tex. R. App. P. 38.8(b)(4).  Accordingly, we consider this
appeal without briefs.
               There is nothing but the clerk’s record presented for review.  We have
reviewed the record for fundamental error and find none.  See Carroll v. State, 75
S.W.3d 633, 634 (Tex. App.—Waco 2002, no pet.); Ashcraft v. State, 802 S.W.2d
905, 906 (Tex. App.—Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708,
708-09 (Tex. App.—Corpus Christi 1987, no pet.).
               We affirm the judgment.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).